Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application # PCT/US20/46726, filed on 08/18/2020 ,now abandoned.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Milman et al. [US 20150304169 A1, 2015-10-221] in view of Benedetti et al. [US 20080168459 A1, December 13, 2007].

With respect to claims 1, 8 and 15, Milman teaches the claims limitations of system, method and computer-readable program code updating a catalog of assets [0040] discovery module scans an IT network for new or changed assets) comprising:
a scan initiator configured to instruct a scanning agent to scan for a first set of assets in a data store [e.g. previously run assets discovery component] ([0040-0044] the assets may be hardware assets… software assets, the assets may be any type or combination of types of assets. Using relationship information discovered by discovery mod 355 as well as information previously stored by asset mod 360);
a scan result validator configured to: 
receive, from the scanning agent, a list of assets scanned in the data store, wherein the list of assets is different than a set of assets identified in an asset catalog based on a completion of a previous scan of the data store [e.g. new IT asset detected is added to the “To Do” list of information and alert is generated for any changes detected] ([0091] FIG. 8, the exploration component of CCMDB 510 runs periodically or on request to determine whether there are any new or changed IT assets in IT environment 570….If a new IT asset is detected (step S830), the item is added to the “To Do” list of information asset placer 550 and discovery, profiling, and monitoring component 530 is triggered to run against the newly discovered asset(s). If a change is detected to an existing IT asset by either CCMDB 510 or discovery, profiling, and monitoring component 530, an alert is generated for that asset in information asset placer 550. Data related to the new or changed IT asset(s) is then collected from all the various information sources, including metadata database 520 and catalog of regulations and security requirements 560);
determine that a summary record is received from the scanning agent, the summary record including a first asset summary corresponding to the scanned list of assets [e.g. existing scanned of all tables in all systems] ([0076] discovery, profiling and monitoring component 530 provides capabilities to discover data models within a system, and mappings between models in the same or different systems. By regularly performing this type of monitoring on data samples in various systems, it is possible to detect if existing systems have been modified or new systems have been added to hold sensitive information. This component knows about all tables in all systems via the metadata managed by metadata database 520), and in response to the determination that the summary record is received, determine whether the first asset summary matches a second asset summary generated from the list of assets [e.g. 710, 720 and 730] ([0089] FIG. new systems bucket 710; existing systems bucket 720; details canvas 730; and locations pane 740. If CCMDB 510 (see FIG. 5) detects a new system, a “To Do” item appears in new systems bucket 710. If a change is detected, such as a change of the system stack detected by CCMDB 510 or a change of the data sensitivity status found by discovery, profiling and monitoring component 530, an alert is created in existing systems bucket 720. For each “To Do” item as well as for each alert, a user can open up the details for the system and see all relevant information in details canvas 730);
a catalog updater configured to remove one or more assets absent from the scanned list of assets from an asset catalog in response to the match validation being provided, the one or more assets absent from the scanned list of assets comprising assets that were deleted from the data store since completion of the previous scan ([0096] a determination of possible new and information available in catalog of regulations 560… the candidate list is compared to the company's IT locations (e.g. previously stored scanned list), and any country on the candidate list for which the company does not have an IT location is removed from the list).
Milman does not explicitly teach provide a match validation in response to the match being determined, and deny the match validation in response to the match not being determined. 
Benedetti teaches provide a match validation in response to the match being determined, and deny the match validation in response to the match not being determined ([0052] the result of the check performed.. if the value "True" if the match was found, "False" otherwise, the indication of presence/absence at the current time and generate results report.
[0046] the catalogue updater 440 updates the data stored in the catalogue 355 based on the responses provided by the validation response report).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Milman with validation list items of Benedetti. Such a modification would facilities the task of managing distributed data processing systems including large network of computers (Benedetti [0002]).

With respect to dependent claim 3, Milman as modified by Benedetti further teaches  wherein the first asset summary includes a list of at least one of filenames or folders (Milman [0073] each asset tracked in CCMDB 510 is represented by a configuration item (CI). A CI's properties include values such as asset name, hostname/IP address, location, type of system, software version, CPU numbers, and other such information).

With respect to dependent claim 4, Milman as modified by Benedetti further teaches wherein the scanning agent is configured to generate the first asset summary in response to completing a scan of the first set of assets [e.g. previously run assets discovery] ([0040-0044] the assets may be hardware assets… software assets, the assets may be any type or combination of types of assets. Using relationship information discovered by discovery mod 355 as well as information previously stored by asset mod 360).

With respect to dependent claim 5, Milman as modified by Benedetti further teaches wherein the list of assets is received from the scanning agent in a plurality of batches (Milman [0074] metadata database 520 contains business, technical, and operational metadata. Business metadata, such as a classification of business terms and their definitions as they relate to information processed within a company, is stored in metadata database 520…for a business object like “customer”, there might be multiple table definitions for several systems in an enterprise that process customer information).

With respect to dependent claim 6, Milman as modified by Benedetti further teaches wherein the catalog updater is configured to bypass removing assets from the asset catalog that are absent from the scanned list of assets in response to the match validation being denied (Benedetti [0046] the catalogue updater 440 is adapted to update the data stored in the catalogue 355, particularly in the fields 425 and 430, based on the responses provided by the prerequisite scanners 360 in the execution servers 115).

With respect to dependent claim 7, Milman as modified by Benedetti further teaches wherein the scan validator determines that a second summary record is not received from a second scanning agent instructed to scan for a second set of assets in the data store (Milman [0096] a determination of possible new and information available in catalog of regulations 560… the candidate list is compared to the company's IT locations (e.g. previously stored scanned list), and any country on the candidate list for which the company does not have an IT location is removed from the list); and wherein the catalog updater is configured to bypass removing assets from the asset catalog with respect to a second list of assets scanned by the second scanning agent in response to determining that the second summary record is not received (Benedetti [0046] the catalogue updater 440 is adapted to update the data stored in the catalogue 355, particularly in the fields 425 and 430, based on the responses provided by the prerequisite scanners 360 in the execution servers 115).

Regarding claims 10-14 and 17-20; the instant claims recite substantially same limitations as the above rejected claims 3-7 and are therefore rejected under the same prior-art teachings.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Milman in view of Benedetti, as applied to claims 1, 8 and 15, further in view of Segal et al. [US 2020/0145449 A1, September 23, 2019].

With respect to dependent claim 2, Milman as modified by Benedetti does not teach wherein the list of assets includes an enumeration of assets in a folder of the data store, and the first asset summary includes a count of the assets in the folder generated by the scanning agent.
Segal teaches wherein the list of assets includes an enumeration of assets in a folder of the data store, and the first asset summary includes a count of the assets in the folder generated by the scanning agent ([0132] obtaining information about files stored in a plurality of network nodes 110 of the networked system 200. Obtaining the information can include, for example, obtaining number (count) of files, the sizes of files, the file types of files, the folder/directory location of files, the ages of files, and the names of files. The information can include attributes of files, for example whether files are binary, executable, read-only and/or password-protected. In some embodiments, the information obtained in Step S01 can include some or all of the parameters for every single file stored at a given network node 110.sub.X. For example, the information can include a table listing the size, file type, location, age (date created and/or modified) and name for each individual file).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Milman as modified by Benedetti with list of assets includes detail information of Segal. Such a modification would provide the collected data include data that is only indirectly related to the tested networked system, and to use it for assessing importance of resources of the networked system (Segal [0194]).

Regarding claims 9 and 16; the instant claims recite substantially same limitations as the above rejected claim 2 and are therefore rejected under the same prior-art teachings.
Response to Amendment
In response to the 04/05/2022 office action claims 1, 8 and 15 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 06/21/2022 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the amendment is presented herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153